Citation Nr: 9931276	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  94-41 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $2,516.


REPRESENTATION

Appellant represented by:	Kathryn Grant Madigan, 
Attorney


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to December 
1944.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 decision by 
the Committee on Waivers and Compromises (Committee) of the 
Buffalo, New York RO.  This case was before the Board in July 
1997 when it was remanded for additional development.


REMAND

The overpayment in this case was created as a result of the 
fact that the veteran was paid pension benefits on the basis 
that his countable income did not exceed the maximum annual 
limit when the unearned income of the veteran's wife was 
discovered to be greater than what the RO had been led to 
believe.  The overpayment was created by a November 1993 RO 
letter that retroactively terminated the veteran's pension 
benefits, effective January 1989, following an income 
verification match (IVM).  The IVM revealed that the 
veteran's wife had unreported unearned income in 1988.  By 
decision in February 1994, the Committee on Waivers and 
Compromises denied the appellant's claim for waiver of 
recovery of the overpayment of $2,516 on the bases of 
misrepresentation and bad faith in the creation of the debt.

VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

On behalf of the veteran, the veteran's attorney argues that 
at the time that the overpayment was incurred the veteran 
suffered from poor health, both mentally and physically, and 
therefore, the veteran could not have formed the intent to 
commit fraud in an attempt to gain undue enrichment.  The 
Board notes that as the question of the veteran's physical 
and mental health could impact on the question of fraud, the 
veteran's medical treatment records should be obtained.

In addition, the unearned income of the veteran's wife that 
created the present overpayment was derived by the RO through 
an IVM.  If the IVM folder is still available, the RO should 
forward it to the Board along with the claims folder.  Also, 
the Board concludes that further development of the evidence 
regarding the creation of the overpayment is in order.  The 
RO should conduct an audit that would reveal precisely what 
income was considered by it in calculating the veteran's 
countable income in order to derive the amount of his VA 
benefits and what benefit amounts were due and paid to the 
veteran.  The determination of the proper creation of the 
overpayment is relevant to the veteran's request for waiver 
of that overpayment.  

Finally, the record shows that the veteran most recently 
submitted a financial status report in 1993.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
1993.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The veteran's attorney should be 
contacted and requested to provide 
information as to where the veteran 
received medical treatment from 1988 to 
1994.  After obtaining any necessary 
releases, the RO should contact the named 
medical providers and request copies of 
treatment records of the veteran from 
1988 to 1994.  All records obtained 
should be associated with the claims 
folder.

2.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement, and the 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims 
folder, and a copy must be sent to the 
veteran.  

3.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.  

4.  Thereafter, the claim should be 
reviewed by the RO.  If the claim 
continues to be denied, the RO should 
provide the veteran with a supplemental 
statement of the case (SSOC) which 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

5.  If the decision remains adverse to 
the veteran, the RO should then forward 
to the Board the veteran's Income 
Verification Match (IVM) folder along 
with the claims folder.  If for some 
reason the IVM folder is unavailable, the 
RO should so state that fact and the 
reason therefor for the record.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




